Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 1 of 20 PageID #:
                                    4171
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 2 of 20 PageID #:
                                    4172
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 3 of 20 PageID #:
                                    4173
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 4 of 20 PageID #:
                                    4174
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 5 of 20 PageID #:
                                    4175
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 6 of 20 PageID #:
                                    4176
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 7 of 20 PageID #:
                                    4177
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 8 of 20 PageID #:
                                    4178
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 9 of 20 PageID #:
                                    4179
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 10 of 20 PageID #:
                                    4180
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 11 of 20 PageID #:
                                    4181
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 12 of 20 PageID #:
                                    4182
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 13 of 20 PageID #:
                                    4183
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 14 of 20 PageID #:
                                    4184
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 15 of 20 PageID #:
                                    4185
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 16 of 20 PageID #:
                                    4186
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 17 of 20 PageID #:
                                    4187
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 18 of 20 PageID #:
                                    4188
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 19 of 20 PageID #:
                                    4189
Case 3:16-cv-00742-DJH-CHL Document 143-16 Filed 05/21/19 Page 20 of 20 PageID #:
                                    4190
